1                                                                        JS-6
2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                                    CENTRAL DISTRICT OF CALIFORNIA
10                                            WESTERN DIVISION
11

12   JOHNNIE ANTHONY ECHOLS,                      )    No. CV 19-4877-CJC (PLA)
                                                  )
13                           Petitioner,          )    JUDGMENT
                                                  )
14                 v.                             )
                                                  )
15   ROBERT NEUSCHMID, Warden,                    )
                                                  )
16                           Respondent.          )
                                                  )
17                                                )
                                                  )
18

19        Pursuant      to     the    Order   accepting    the   Magistrate   Judge’s   Report   and
20   Recommendation,
21        IT IS ADJUDGED that the Petition in this matter is dismissed with prejudice.
22

23   DATED: March 25, 2020                            ________________________________________
                                                             ___________
                                                                      __
                                                                       _________
                                                                              _____
                                                                              __
                                                           HONORABLE
                                                             ONORABLE CORMAC       CARNEY
                                                                              C J. C
24                                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
